DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 11/13/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The Drawings received 11/13/2020 are acceptable for examination purposes.
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 7, 8, 10-22 in the reply filed on 12/17/2021 is acknowledged.
Claims Status.
This Office Action is responsive to the amendment filed on 12/17/2021. Claims 1-22 were pending.   Claims 6 and 9 have been withdrawn from further examination as being drawn to non-elected inventions and Species. Claims 1-22 are now pending.  Claims 1-5, 7, 8 and 10-22 are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 and 22  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Firstly, it is not 
Second, claim 21 recited intended result without a process step positively recited. The limitation exposing to the condition effective to oxidize CHOH to C=O is a general statement for any oxidation “ clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)”.
In other word, without clarification what claimed condition is (electrochemical oxidation perhaps) the term condition appeared to be indefinite.  
Third, it is not clear regarding oxidation without oxidizing agent. Oxidation is a process comprising transfer of electron (s) from compound to another compound or substrate. As such in an electrochemical oxidation oxidizing agent is corresponding electrode.  As such, unless it is not intra-molecular oxidation-the oxidizing agent is necessarily present. Claim 22 depend from claim 21 and fall therewith. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 7-8, 10, 12-15, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over J. Rodriguez et. al. ECS Transactions, 89 (1) 49-59 (2019) (Rodriguez, downloaded 06/17/2029, please note that effective filing date for the instant Application is 11/14/2019) in view of Perepichka et. al. J. Org. Chem. 1998, 63, 6484-6493 (Perepichka).
Regarding claims 1-5, and 19, Rodriguez discloses aqueous organic redox-flow battery based on a fluorenone anolyte (Abstract), comprising fluorenyl carboxylic acids (Fig. 1), including fluorenon-2 carboxylic acid (below), wherein said acids are dissolved in aqueous  solution containing base (Fig. 1, p.50 –Solubility) at high pH. Additionally, Rodrigues the use of polar carboxylic acid functional groups on the core fluorenone molecule enables good solubility under alkaline conditions (Abstract).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Perepichka discloses an aqueous composition wherein compound 4 (below) dissolved in base solution (sodium carbonate Please note that compound of Perepichka reads on limitations claims 1-5, 7 and 8 ( option i) (re claims 1-5, 7 and 8)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

One skilled in the art  could easily recognize that introduction second polar  carboxylic acid functional groups into fluorenone core would further improve solubility such compound in aqueous solutions,  taking into account the compound of Perepichka dissolved  in  solution containing weaker base. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the anolyte of Rodriguez with the fluorenone dicarboxylic, as taught by Perepichka, in order to improve solubility of fluorenone molecule in the aqueous basic anolyte at expand pH range of the  aqueous basic anolyte. 
 Claim 9 is rejected   under 35 U.S.C. 103 as being unpatentable over J. Rodriguez et. al. ECS Transactions, 89 (1) 49-59 (2019) in view of Perepichka et. al. J. Org. Chem. 1998, 63, 6484-6493 as evidenced by Warner et. al. J.Chem. Research (S)1998, p.814 and Commercial sources for 2,6,‐fluorenone carboxylic acid.
Regarding claim 10, Rodriguez discloses the invention as discussed above as applied to claim 1 and incorporated therein, Modified Rodriguez does not expressly 
Regarding claim 12, Rodriguez discloses that base is KOH and solubility compound 4 (2,7-fluorenone dicarboxylic acid) as 0.6 M (Fig. 1). 
Regarding claim 13, Rodriguez discloses wherein the aqueous composition, consisting essentially of: the base; the compound and water (Fig. 1, solubility). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d.
Regarding claims 14 and 15, 
Regarding claim 17, Rodriguez discloses membrane and redox flow battery (p.50).
Regarding claim 18, Rodriguez discloses carbon cloth (p.50).
Regarding claims 21 and 22, modified Rodriguez discloses the invention as discussed above as applied to claim 19 and incorporated therein. In addition, Rodriguez teaches wherein the solution comprising compound is pairing against an oxidizing catholyte mixture in an electrochemical cell (p.53, Fig. 4A). Therefore, limitations of claims 21 and 22 are met.
Allowable Subject Matter
Claims 11, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s remark.
Claims 11 and 16 recite compound (below)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

While claim 20 following compound


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Is this correct?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727